DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Amendment

This action is in response to the Amendment filed on 4/4/2022.
Claims 1, 3, 6 and 9-13 are pending.
Response to Arguments
Applicant's arguments filed 4/4/2022 have been fully considered but they are not persuasive. 
Rejections under 35 U.S.C. §§ 102 and 103 - Marx et al. (U.S. Patent Application Publication Number: US 2015/0066126 Al, hereinafter "Marx"), Marx in view of Gantz (U.S. Patent Application Publication Number: US 2012/0185028 Al, hereinafter "Gantz"), Marx in view of Zimmerling et al. (U.S. Patent Application Publication Number: US 2014/0214145 Al, hereinafter "Zimmerling") or Boling (U.S. Patent Application Publication Number: US 2010/0274313 Al, hereinafter "Boling"), Marx in view of Parker et al. (U.S. Patent Number: US 5653742, hereinafter "Parker"), Marx in view of Kuzma (U.S. Patent Number: US 4809712, hereinafter "Kuzma"). 

Independent claim 1 has been amended  to recite "an implantable stimulator device operable to generate the electrical pulse stimuli and comprising a receiver coil via which the implantable stimulator device can wirelessly communicate through the patient's scalp with an external device;" and  "wherein a distal end portion of the stimulation lead comprises a malleable member that retains a shape after being bent into the shape;" and "a ground lead extending from the implantable stimulator device separately from the stimulation lead." Applicant argues that Marx does not teach the claimed limitations. No other arguments have been provided. 
 These are limitations from previously presented dependent claims 2, 4, 5, 7 and 8 and further include a new limitation regarding the ground lead extending from the implantable stimulator device separately from the stimulation lead. Upon further review of the prior art applied, the claims are now rejected as discussed below.
 Claim Rejections - 35 USC § 103




In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.







Claims 1, 3, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al (U.S. Patent Application Publication Number: US 2015/0066126 A1, hereinafter “Marx”- PREVIOUSLY CITED) in view of Gantz (U.S. Patent Application Publication Number: US 2012/0185028 A1, hereinafter “Gantz” - PREVIOUSLY CITED) and in view of Zimmerling et al (U.S. Patent Application Publication Number: US 2014/0214145 A1, hereinafter “Zimmerling” - PREVIOUSLY CITED) OR Boling (U.S. Patent Application Publication Number: US 2010/0274313 A1, hereinafter “Boling” - PREVIOUSLY CITED) and further in view of Della Santina et al (U.S. Patent Application Publication Number: US 2015/0039057 A1, hereinafter “Della Santina”).
Regarding claims 1 and 9, Marx teaches an electrode device (e.g. 300 Figs. 3A,B) for delivering electrical pulse stimuli to a patient's cochlear 5region (Note: the location of stimulation is intended use), the electrode device comprising: 
an implantable stimulator device (i.e. implanted stimulation module [0025]) operable to generate the 15electrical pulse stimuli); 
a stimulation lead (e.g. 301 Figs. 3A, B) in electrical communication with the implantable stimulator device (i.e. implanted stimulation module [0025]) operable to generate the 15electrical pulse stimuli) and comprising a single elongate insulated electrical conductor (e.g. 302 Figs. 3A, B), 
a single electrode  (e.g. 303 Figs. 3A, B)  disposed at a distal end of the stimulation lead and in electrical communication with the insulated electrical conductor, wherein the electrode is configured to be intraosseously placed within a hole created in target tissue (e.g. 303 Fig. 4 shows the electrode 303 placed in a hole in the bony labyrinth (e.g. [0014]-[0015])  to deliver the electrical pulse stimuli to the patient's cochlear region (Note: the location of stimulation is intended use); 
an anchor element (i.e. anchor mesh e.g. 304 Figs. 3A, B) attached to the stimulation lead and configured to receive an adhesive by which the stimulation lead is attachable to tissue near the hole created in the target tissue (e.g. [0024] i.e. anchor mesh 304 may be glued to the outer surface of the bony labyrinth) and the anchor element defines an attachment feature that can receive the adhesive as recited in applicant’s claim 9 (Note: the anchor mesh comprises openings and surfaces where the glue may be applied).  
 Marx also teaches that the fenestration electrodes (e.g. 300 Fig 5) at the end of the stimulation leads may be operated with a distant reference electrode (e.g. [0028]) and therefore they teach a separate distant ground electrode.  
Marx does not specifically teach that the implantable stimulator device comprises a receiver coil via which the implantable stimulator device can wirelessly communicate through the patient's scalp with an external device and that a distal end portion of the stimulation lead comprises a malleable member that retains a shape after being bent into the shape; and a ground lead extending from the implantable stimulator device separately from the stimulation lead.  
Gantz teaches a medical device comprising an implantable stimulator device (e.g. 22 Fig.1) that comprises a receiver coil (e.g. 23 Fig.1) configured to wirelessly communicate through the patient's scalp with an external device (e.g. 24, 29 Fig.1, [0100],[0101]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the implantable device of Marx to include a magnet for aligning with an external device and a receiver coil configured to wirelessly communicate through the patient's scalp with an external device as taught by Gantz in order to provide the predictable results of making the device more lightweight, user friendly and portable.
 	Further Zimmerling teaches a stimulation lead that can be made malleable (e.g. [0042]).  Boling teaches an implantable medical device with a stimulation lead that comprise a malleable wire configured to provide rigidity to the lead to penetrate the tissue and malleability to conform to the target anatomy (e.g. [0021]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the implantable device of Marx in view of Gantz to make the lead malleable as taught by Zimmerling OR Boling in order to provide the predictable results of making the lead easier to manipulate during insertion and allow the lead to conform to the anatomy of the target tissue after implantation.
Further Della Santina teaches an implantable medical device with leads that are implanted in the vestibular labyrinth and the cochlea (e.g. Figs. 2,3, [0037]-[0039], [0046]-[0047]) and a ground lead (e.g. 120 Fig.2, 224 Fig.3) extending from the implantable stimulator device separately from the stimulation leads. Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the implantable device of Marx in view of Gantz and Zimmerling OR Boling to have a separate ground lead extending from the stimulator device  as taught by Della Santina in order to provide the predictable results of making the leads easier to manipulate during insertion  and easier to implant in a distant part of the body such as the scalp or neck during implantation.
Regarding claim 3, Marx in view of Gantz and Zimmerling OR Boling and Della Santina teaches the invention as claimed as discussed above, however they do not specifically teach that the implantable stimulator device includes a magnet for aligning with an external device. Gantz further teaches an implantable stimulator device that includes a magnet for aligning with an external device (e.g. [0088]). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the implantable device of Marx in view of Gantz and Zimmerling OR Boling and Della Santina to include a magnet for aligning with an external device as taught by Gantz in order to provide the predictable results of making the device more user friendly for better transmission and reception of signals.
Regarding claim 13, Marx in view of Gantz and Zimmerling OR Boling and Della Santina teaches the invention as claimed as discussed above and Marx teaches that the electrode device is capable of being implanted in target tissue such as a cochlear promontory bone. (Note: The claim as recited is directed to an apparatus and the target tissue is intended use).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Marx et al (U.S. Patent Application Publication Number: US 2015/0066126 A1, hereinafter “Marx”- PREVIOUSLY CITED) in view of Gantz (U.S. Patent Application Publication Number: US 2012/0185028 A1, hereinafter “Gantz” - PREVIOUSLY CITED) and in view of Zimmerling et al (U.S. Patent Application Publication Number: US 2014/0214145 A1, hereinafter “Zimmerling” - PREVIOUSLY CITED) OR Boling (U.S. Patent Application Publication Number: US 2010/0274313 A1, hereinafter “Boling” - PREVIOUSLY CITED) and Della Santina et al (U.S. Patent Application Publication Number: US 2015/0039057 A1, hereinafter “Della Santina”) and further in view of Parker et al (U.S. Patent Number: US 5653742, hereinafter “Parker”- PREVIOUSLY CITED).
Regarding claim 6, Marx in view of Gantz and Zimmerling OR Boling and Della Santina teach the invention as claimed as discussed above, however they do not specifically teach that the distal end of the stimulation lead comprises a shape-memory member that seeks a curved shape when heated. Parker teaches that it is well known to have a stimulation lead made of a shape memory material (e.g. col.3 lines 24-27). Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the implantable device of Marx in view of Gantz and Zimmerling OR Boling and Della Santina to further have a shape memory material in the stimulation lead as taught by Parker in order to provide the predictable results of making the lead easier to manipulate during insertion and allow the lead to conform to the anatomy of the target tissue after implantation.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Marx et al (U.S. Patent Application Publication Number: US 2015/0066126 A1, hereinafter “Marx” - PREVIOUSLY CITED) in view of Gantz (U.S. Patent Application Publication Number: US 2012/0185028 A1, hereinafter “Gantz” - PREVIOUSLY CITED) and in view of Zimmerling et al (U.S. Patent Application Publication Number: US 2014/0214145 A1, hereinafter “Zimmerling” - PREVIOUSLY CITED) OR Boling (U.S. Patent Application Publication Number: US 2010/0274313 A1, hereinafter “Boling” - PREVIOUSLY CITED) and Della Santina et al (U.S. Patent Application Publication Number: US 2015/0039057 A1, hereinafter “Della Santina”) and further in view of Kuzma (U.S. Patent Number: US 4809712, hereinafter “Kuzma” - PREVIOUSLY CITED).
Regarding claims 10-12, Marx in view of Gantz and Zimmerling OR Boling and Della Santina teaches the invention as claimed as discussed above and Marx further teaches that the electrode is implantable in a bone of the vestibular labyrinth (e.g. [0025], Fig. 4).  Marx teaches that the electrode has a diameter of 0.5mm and the distance from the mesh to the tip of the electrode is 0.7 mm (e.g. [0026] and while they teach that the electrode 303 Fig. 4 is placed in a hole, they do not specifically teach that the hole depth is 1.1 mm to 1.5 mm or 0.9 mm to 1.3 mm or 101.3 mm to 1.7 mm of the patient’s promontory.  Kuzma teaches drilling a blind hole depth of 1.3 mm (e.g. Col. 3 lines 22-23, 30-37) in a patient’s promontory bone and therefore it would have been Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the teachings of Marx in view of Gantz and Zimmerling OR Boling and Della Santina to have the target tissue be the promontory with a hole having the claimed depth ranges as taught by Kuzma in order to provide the predictable results of making the lead easier to implant and secure.
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043. The examiner can normally be reached Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792